[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Defendant's motion for sanctions dated July 8, 1992, seeking a nonsuit or an order to answer interrogatories and to produce certain documents is denied without prejudice at this time.
With respect to the claim of attorney-client privilege asserted by Attorney R. A. Maresca on behalf of the plaintiff, Antonio Dionisio, the following procedure shall be implemented:
(i) plaintiff's attorney, who is asserting the privilege, shall within ten (10) days of the date hereof identify in writing the exact nature of the privilege (including work product) which is being claimed; and
(ii) the following information shall be provided in said written objection:
(A) for documents: (1) the type of document; (2) general subject matter of the document; (3) the date of the document; (4) such other information as is sufficient to identify the document for a subpoena duces tecum, including, where appropriate, the author of the document, the addressee of the document, and, where not apparent, the relationship of the author and addressee to each other;
(B) for oral communications: (1) the name of the person making the communication, and the names of persons present while the communication was made and, where not apparent, the CT Page 7134 relationship of the persons present to the person making the communication; (2) the date and place of communication; (3) the general subject matter of the communication.
After this information is provided, and if a disagreement concerning the claim of privilege remains, an in camera inspection of the disputed material will be held by the undersigned and scheduled through the Case Flow office.
So Ordered.
Dated at Bridgeport, Connecticut, this 28th day of July, 1992.
WILLIAM B. LEWIS, JUDGE